Hoffman amicus.
In Duff v. Van Zandt, on a fuggeftion that the cafe made did not contain a true ftatement of facts, the court granted a new trial after argument and decifion.
Boyd contra ftated fome circumftances of ftridt and unaccommodating conduct in the plaintiff’s attorney, which had occurred previous to the agreement mentioned in the affidavit read by Golden, and fome declarations of the plaintiff’s attorney, that he would hold the defendant to ftridt pradtice.
Per curiam. We cannot travel back farther than the agreement ftated. It appears that the defendant had given the plaintiff a time, which from accident he could not keep : the amendments were fent with due fpeed, and fo that they might have arrived at Albany in feafon if nothing had happened to prevent it. We cannot let the plaintiff’ fuffer by circumftances which he could not controul. The verdidt is in the hands of the plaintiff, and the defendant cannot be injured by a ihort delay.